DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
10/20/2021 and 10/21/2021 Interviews
01.	Examiner Sayadian called Mr. Bezdjian, Applicant's Representative on 10/20/2021 and requested assistance in determining: (1) the meaning of "base" and the support/antecedent-basis for "base" as now recited in new claims 40-44; and (2) the support/antecedent-basis for "orthorhombic" as now recited with respect to the ferro-electric materials, enumerated in the claims. 
Mr. Bezdjian addressed query (1) on 10/20/201 by noting that [0021] of the specification as filed recites "a substrate may be a … base semiconductor material … ." Mr. Bezdjian requested time to address query (2).
Mr. Bezdjian called Examiner on 10/21/2021 and noted that "orthorhombic" appears in [0070] and the materials enumerated in claims 7 and 8 appear in [0069].
Examiner noted that [0069] and [0070] are two differing paragraphs addressing two differing aspects of the detailed description. That the original, parent specification and the specification of the present application, as filed, specifically note orthorhombic crystalline phase but with materials different from those enumerated in now amended claims 7 and 8 (see, for example, [0030]-
Although agreement was not reached, Examiner greatly appreciates Mr. Bezdjian promptly being available for the interview and promptly addressing the queries.
Applicant's Election
02.	Responding to the 2/9/2021 Office Communication, the 4/1/2021 "Response" elected GROUP IA, including claims 7, 8, 23-26, and 39, with traverse in part, and Species M2D1E1P1, without traverse, for prosecution on the merits. 
The only traversal is with respect to the sub-combination restriction, wherein the Reply contends that the subcombinations are NOT substantively, mutually exclusive. 
The contention has been fully considered and found unpersuasive. 
As the Response expressly recognizes, the mutual exclusivity of the subcombination restriction is on whether a subcombination (a feature, specifically and in specific detail; in the case at hand the thickness is an inherent feature, but the specific thickness is not) forms part of the limitations recited in the claim(s). This comes by way of a showing that the subcombinations are mutually exclusive, as claimed, which, as the Response recognizes, the Restriction Requirement has shown. 
In the case of claims 27 and 28, therefore, the specific thickness (NOT just a thickness) is specifically limiting scope of the claims—so, although the thickness 
A similar analysis applies to the specific material forming the electrodes, when claimed as a sub-combination. 
In the case of claim 33, the specific electrode material (as enumerated, NOT just an electrode) is specifically limiting scope of the claim—so, although the electrode may be inherent an feature in all of the claims, claim 33 has a specific electrode, a feature NOT inherent to the other claims.
Accordingly, claims 27, 28, 33, 37, and 38 were withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR 1.142(b). 
Process claims 34-36 have a scope concomitant with that of the product claims 23, 25, and 39 and therefore will be examined with the elected, non-restricted product claims--making the claims examined on merit be 7, 8, 23-26, 29-32, 34-36, and 39.
The 4/15/2021 Non-Final Office Action made Final the Restriction Requirement.
The 3/31/2021 Restriction Requirement, and its finality, are proper and they are therefore maintained.
03.	The 7/15/2021 Response adds new claims 40-44, which form a Sub-GROUP ID, directed to directed to structural details of a transistor including a buffer and its details, that is classified in H01L21/2811. 
Inventions of Sub-GROUPs IA and ID are related as subcombinations, possibly usable together. See M.P.E.P. § 806.05(d). 
A Restriction Requirement is proper if: (1) the inventions are "distinct," and (2) examining the inventions together would be a "serious burden." See, 
Restricting the above-identified inventions for examination purposes is proper because they are independent or distinct for the reasons below, and there would be serious search and examination burden if restriction is not required. 
In the case of subcombinations, possibly usable together, the inventions are distinct if both of the following can be shown: (1) if they are not obvious variants, and (2) if it is shown that, at least, one subcombination is separately usable. See M.P.E.P. § 806.05(d).
The above-identified inventions of Sub-GROUPs IA and ID are distinct from each other because of the following reasons. 
In the instant case, the subcombination in claims of Sub-GROUP IA (specifics of the active material) and the subcombination in claims of Sub-GROUP ID (specifics of transistor and buffer layer) do not overlap and are non-obvious over each other because they are directed to features classified in different subclasses.
They are also separately usable. For example, inventions of sub-GROUP IA can be used separately from any of the inventions of Sub-GROUP ID, and are directed to the specific active ferro-electric material, which does not require the specifics of the subcombination of sub-GROUP ID. And inventions of sub-GROUP ID can be used separately from any of the inventions of sub-GROUP IA, and are directed to specifics of a transistor and details of the buffer layer, which does not require the specifics of the subcombination of sub-GROUP IA. 
The first prong of the test, therefore, is satisfied.
In the instant case, moreover, searching for and examining the inventions of sub-GROUPs IA and ID, together, is a serious burden on Examiner because, as shown by their different classifications, the inventions of the different GROUPs 
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting inventions of sub-GROUPs IA and ID from each other is proper. 
Moreover, the feature now newly presented in new claims 40-44 ("an insulating buffer material directly contacting the base semiconductor material, the ferroelectric crystalline material spaced from the base semiconductor material by the insulating buffer material") is mutually exclusive from the feature of claim 30 ("the ferroelectric crystalline material directly contacts a substrate between a source and a drain"). 
Specifically, new claims 40-44 are directed to an embodiment wherein a buffer is present between the FE crystalline layer and the substrate, as for example, shown in FIGs. 2 and 3. At least earlier presented, elected and examined, claim 30, however, is directed to an embodiment wherein a buffer is NOT present between the FE crystalline layer and the substrate, and the FE crystalline layer directly contacts the substrate, as, for example , shown in FIGs. 1 and 4.
The noted features of claims 30 and 40-44 however are mutually exclusive. And claims 30 and 40-44, therefore, are directed to differing sub-Species that have mutually exclusive characteristics. 
and (2) examining the Species together would be a "serious burden." See, M.P.E.P. § 803I. See M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
The above-identified sub-Species are patentably distinct because they have mutually exclusive characteristics (as shown in the embodiments' figures and explained by the text associated with the embodiments; indeed on its face, the described embodiments of (1) directly contacting a substrate (for example base) and (2) spaced from the base semiconductor material by the insulating buffer material are mutually exclusive). In addition, these Species are not obvious variants of each other based on the current record.
The first prong of the test therefore is satisfied. 
Additionally, searching for and examining these distinct Species together causes serious burden. In the instant case, searching for the mutually exclusive characteristics of these distinct Species requires searching different fields of search (including employing different search queries). See, e.g., M.P.E.P. § 808.02 stating that different field of search is a way to establish serious burden. And the prior art applicable to one Species would not likely be applicable to other Species. See, e.g., M.P.E.P. § 808.02(C). Furthermore, these distinct Species are likely to raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both.
The second prong of the test therefore is also satisfied.
Accordingly, requiring election between the two sub-Species (that as recited in claim 30 and that as recited in claims 40-44) is proper.
Accordingly, restricting inventions of sub-GROUPs IA and ID from each other is proper. 
If claims directed to invention of Sub-GROUPs IA and ID (which are also different, mutually exclusive sub-species) were originally, together presented, then Applicant would have been required under 35 U.S.C. § 121 to elect a single invention for prosecution on the merits, to which the claims would have been restricted.
Claims 40-44, however, are newly presented, after claim(s) directed to invention of Sub-GROUP IA (including claim 30, which is a different sub-species) received an action on the merits. See, for example, the previous Office Action(s), wherein the then pending claim(s) did not include any claim directed to invention of Sub-GROUP ID and the specific sub-species wherein the ferroelectric layer is separated from the substrate by a buffer.
Invention of Sub-GROUP IA and the subspecies wherein the ferroelectric layer is directed contacting the substrate, therefore, are both expressly and constructively elected by prior presentation and election for prosecution on the merits. See 37 CFR § 1.145 and M.P.E.P. § 821.03.
Accordingly, new claims 40-44, which are not directed to inventions of Sub-GROUP IA and the earlier examined sub-species, are withdrawn from consideration as being directed to an invention that is not elected. See 37 CFR § 1.145 and M.P.E.P. § 821.03.
In view of the previous and present Office Action(s), the express election of Sub-Group IA and sub-species wherein the ferroelectric layer directly contacts the substrate and the constructive non-election of invention of Sub-GROUP ID and the associated sub-species, for prosecution on the merits, is Final.
Objections to the Specification
04.	The specification is objected to under 37 CFR § 1.75(d)(1) because the specification fails to provide clear support or antecedent basis for terms and phrases in independent claims 7 and 8, and claims depending therefrom. 
A Response overcoming the rejection, infra, over 35 U.S.C. § 112(a) for lack of written description support of "a ferroelectric crystalline material having an orthorhombic crystalline structure disposed proximate the at least one electrode and polarizable by an electric field generated by the at least one electrode in an electrically charged state, the ferroelectric crystalline material comprising a high-k dielectric material selected from the group consisting of hafnium oxide (HfOx), zirconium oxide (ZrOx), titanium oxide (TiOx), hafnium zirconium oxide (HfZrOx), hafnium titanium oxide (HfTiOx), and hafnium silicon oxide (HfSiOx), the ferroelectric crystalline material further including at least one dopant selected from the group consisting of niobium (Nb), tantalum (Ta), lanthanum (La), vanadium (V), phosphorus (P), potassium (K), scandium (Sc), rubidium (Rb), selenium (Se), tin (Sn), magnesium (Mg), calcium (Ca), barium (Ba), strontium (Sr), and indium (In)," obviates this objection to the specification under 37 CFR § 1.75(d)(1) for failing to provide clear support or antecedent basis for the quoted language. 
The following is a quotation of 37 CFR § 1.75(d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)
Although "an applicant is not limited to the nomenclature used in the application[,] as filed, [applicant] should [appropriately amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new terms appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed description is "necessary … to [e]nsure certainty in construing the claims in the 
Accordingly, "[i]f … the claims presented late in prosecution do not comply with 37 CFR § 1.75(d)(1), applicant [must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims[,] provided no new matter is introduced." See, M.P.E.P. § 608.01(o). 
The detailed description of the invention describes the above recited, doped enumerated materials in [0041]-[0044], [0055], and [0069]. The detailed description of the invention, however, fails to mention orthorhombic, let alone describe the above recited, enumerated materials to be so limited, in [0041]-[0044], [0055], and [0069].
Moreover, the detailed description of the invention describes the materials that are orthorhombic in [0007], [0027]-[0034], and [0070]. The detailed description of the invention, however, fails to mention any of the above recited, enumerated materials in [0041]-[0044], [0055], and [0069].
With respect to independent claims 7 and 8, and claims depending therefrom, therefore, the original specification, therefore, fails to provide clear support or antecedent basis insuring certainty in construing the claim(s) in the light of the specification, as required under 37 CFR § 1.75(d)(1), for "a ferroelectric crystalline material having an orthorhombic crystalline structure disposed proximate the at least one electrode and polarizable by an electric field generated by the at least one electrode in an electrically charged state, the ferroelectric crystalline material comprising a high-k dielectric material selected from the group consisting of hafnium oxide (HfOx), zirconium oxide (ZrOx), titanium oxide (TiOx), hafnium zirconium oxide (HfZrOx), hafnium titanium oxide (HfTiOx), and hafnium silicon oxide (HfSiOx), the ferroelectric crystalline material further including at least one dopant selected from the group consisting of niobium (Nb), tantalum (Ta), lanthanum (La), vanadium (V), 37 CFR § 1.75(d)(1). 
Applicant may amend the specification to provide clear support or antecedent basis in the specification, insuring certainty in construing independent claims 7 and 8, and claims depending therefrom. Alternatively, Applicant may amend claims 7 and 8 they find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
35 U.S.C. § 112 Rejections of the Claims 
05.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
06.	Claims 7, 8, 23-26, 29-32, 34-36, and 39 are rejected under 35 U.S.C. § 112(a) 112, first paragraph, for failing to comply with the written description requirement.
A Response overcoming this rejection over 35 U.S.C. § 112(a) for lack of written description support of "a ferroelectric crystalline material having an orthorhombic crystalline structure disposed proximate the at least one electrode and polarizable by an electric field generated by the at least one electrode in an electrically charged state, the ferroelectric crystalline material comprising a high-k dielectric material selected from the group consisting of hafnium oxide (HfOx), zirconium oxide (ZrOx), titanium oxide (TiOx), hafnium zirconium oxide (HfZrOx), hafnium titanium oxide (HfTiOx), and hafnium silicon oxide (HfSiOx), the ferroelectric crystalline material further including at least one dopant selected from the group consisting of niobium (Nb), tantalum (Ta), lanthanum (La), vanadium (V), phosphorus (P), potassium (K), scandium (Sc), rubidium (Rb), selenium (Se), tin (Sn), magnesium (Mg), calcium (Ca), barium (Ba), strontium (Sr), and indium (In)," obviates: (1) the obviousness rejection, infra, over Pandey '0372 due to the quoted language lacking written description support; and (2) the objection, supra, to the specification under 37 CFR § 1.75(d)(1) for failing to provide clear support or antecedent basis for the quoted language. 

Examiner notes that not only the 7/15/2021 Response [hereinafter " 7/15 Response"] amends the claim(s) to recite feature(s) lacking written description in the original specification, but also contends the added feature(s) as distinguishing over the prior art rendering unpatentable the claims rejected in the 4/15/2021 "Office Action." 
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 U.S.C. § 112, first paragraph. The Federal Circuit noted that:
The purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification. This requirement protects the quid pro quo between inventors and the public, whereby the public receives meaningful disclosure in exchange for being excluded from practicing the invention for a limited ... time. To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba but must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
In Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 2008), the Federal Circuit overturned a District Court's finding of anticipation. To anticipate, the Court noted that "the [disclosure has] to show the claimed invention arranged or combined in the same way as recited in the claim in order to anticipate. Accordingly, the Court held that "unless a [disclosure] discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to prove prior invention of the thing claimed and, thus, cannot anticipate." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that n]either of these [embodiments] contains all five links arranged or combined in the same way as claimed[, and, therefore, held the disclosure] cannot anticipate the … claim." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." Court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760.
"Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation '____' in the application as filed." See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that '[M.P.E.P.] § 2163.04 [subsection] (I)(B) as written is a lawful formulation of the prima facie standard 
The detailed description of the invention describes the above recited, doped enumerated materials in [0041]-[0044], [0055], and [0069]. The detailed description of the invention, however, fails to mention orthorhombic, let alone describe the above recited, enumerated materials to be so limited, in [0041]-[0044], [0055], and [0069].
Moreover, the detailed description of the invention describes the materials that are orthorhombic in [0007], [0027]-[0034], and [0070]. The detailed description of the invention, however, fails to mention any of the above recited, enumerated materials in [0041]-[0044], [0055], and [0069].
Neither the original detailed description nor the figures nor the claims indicate that the invention might include the above noted, quoted language. 
Rather, the detailed description of the invention describes the above recited, doped enumerated materials in [0041]-[0044], [0055], and [0069]. The detailed description of the invention, however, fails to mention orthorhombic, let alone describe the above recited, enumerated materials to be so limited, in [0041]-[0044], [0055], and [0069].
Moreover, the detailed description of the invention describes the materials that are orthorhombic in [0007], [0027]-[0034], and [0070]. The detailed description of the invention, however, fails to mention any of the above recited, enumerated materials in [0041]-[0044], [0055], and [0069].
It is noted moreover, that [0007] is the only reference to orthorhombic material similar to that in now amended claims 7 and 8—similar but NOT the same, since the material in [0007] is NOT niobium doped, nor is [0007] with respect to the invention pf this application, but rather a discussion of a prior art reference. 

Absent more, this evidence fails to convey to a person skilled in the art that Applicant possessed the invention now claimed. 
According to patent law precedents (see, e.g., ICU, cited above), therefore, the original specification fails to provide written description support for "a ferroelectric crystalline material having an orthorhombic crystalline structure disposed proximate the at least one electrode and polarizable by an electric field generated by the at least one electrode in an electrically charged state, the ferroelectric crystalline material comprising a high-k dielectric material selected from the group consisting of hafnium oxide (HfOx), zirconium oxide (ZrOx), titanium oxide (TiOx), hafnium zirconium oxide (HfZrOx), hafnium titanium oxide (HfTiOx), and hafnium silicon oxide (HfSiOx), the ferroelectric crystalline material further including at least one dopant selected from the group consisting of niobium (Nb), tantalum (Ta), lanthanum (La), vanadium (V), phosphorus (P), potassium (K), scandium (Sc), rubidium (Rb), selenium (Se), tin (Sn), magnesium (Mg), calcium (Ca), barium (Ba), strontium (Sr), and indium (In)," as now recited in the context of the claims. 
Accordingly, amending the claims to recite "a ferroelectric crystalline material having an orthorhombic crystalline structure disposed proximate the at least one electrode and polarizable by an electric field generated by the at least one electrode in an electrically charged state, the ferroelectric crystalline material comprising a high-k dielectric material selected from the group consisting of hafnium oxide (HfOx), zirconium oxide (ZrOx), titanium oxide (TiOx), hafnium zirconium oxide (HfZrOx), hafnium titanium oxide (HfTiOx), and hafnium silicon oxide (HfSiOx), the ferroelectric crystalline material further including at 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Objection to Labeling this Application a "Continuation" OR "Divisional" - New Matter with Respect to Parent(s) 
07.	This application is a Continuation-In-Part ("CIP") of 14/282520 ("parent") because this application claims the species of a genus described in the parent, and the parent lacks written description of the claimed species. This application therefore does not have the benefit of the filing date of the parent application. 
Specifically, the parent fails to provide written description support for "a ferroelectric crystalline material having an orthorhombic crystalline structure disposed proximate the at least one electrode and polarizable by an electric field generated by the at least one electrode in an electrically charged state, the ferroelectric crystalline material comprising a high-k dielectric material selected from the group consisting of hafnium oxide (HfOx), zirconium oxide (ZrOx), titanium oxide (TiOx), hafnium zirconium oxide (HfZrOx), hafnium titanium oxide (HfTiOx), and hafnium silicon oxide (HfSiOx), the ferroelectric crystalline material further including at least one dopant selected from the group consisting of niobium (Nb), tantalum (Ta), lanthanum (La), vanadium (V), phosphorus (P), potassium (K), scandium (Sc), rubidium (Rb), 
The parent (U.S. Patent Application having serial number 14/282520) therefore lacks written description of the scope now claimed. See, for example, Tronzo v. Biomet Inc., 47 USPQ2d 1829, 1833 (Fed. Cir. 1998). And this application therefore is a CIP of the parent. 
Accordingly, in response to this Office Action, Applicant must:
(A)	"[provide] a new oath or declaration under 35 U.S.C. 115; and
(B)	"[redesignate this] application … as a continuation-in-part." See M.P.E.P. § 602.05.
Statutory Bases of the Prior Art Rejections
08.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed 
09.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims - Obviousness
10.	Claims 7, 8, 23-26, 29-32, 34-36, and 39 are rejected under 35 U.S.C. § 103 as being unpatentable over Pre-Grant Publication [hereinafter "PGPub"] US 2015/0340372 of a U.S. patent application for inventors Pandey et al. [hereinafter "Pandey"], further in view of PGPubs US 2009/0099368 and 2018/0331113 of U.S. patent applications for inventors Kotrel et al. [hereinafter "Kotrel"] and Liao et al. [hereinafter "Liao-I"], and "Preparation and Properties of Niobia- and Tantala-doped Orthorhombic Zirconia," by Pissenberger and Gritzner, J. of Materials Science Letters 14 (1995) pp. 1580-1582 [hereinafter "Pissenberger"].
A Response overcoming the rejection of claims 7, 8, 23-26, 29-32, 34-36, and 39, supra, over 35 U.S.C. § 112(a) for lack of written description support, obviates this prior art rejection of claims 7, 8, 23-26, 29-32, 34-36, and 39. 

Pandey (as the parent) discloses all of the features of the pending claims, including the doped materials comprising niobium doped ZrOx, but fails to disclose the doped materials being orthorhombic, as now recited in the claims. The art however well recognizes the suitability of using niobium doped ZrOx that is orthorhombic. See, for example, Liao and  Kotrel.
Specifically, Liao teaches the suitability of using niobium doped ZrOx, in orthorhombic form, as a ferroelectric dielectric material. See, for example, [0013]. And Kotrel teaches that orthorhombic niobium doped ZrOx is atmospheric pressure stable. See, for example, [0049]. And Pissenberger teaches that doping ZrO2 with niobia (Nb2O5, for example) stabilizes the high pressure orthorhombic phase at ambient conditions and yields corrosion resistant material. See, for example, the first paragraph in the left column of page 1580.
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the teachings of Pandey so the niobium doped ZrOx is in orthorhombic form because Liao teaches that orthorhombic niobium doped ZrOx is suitable for use as ferroelectric dielectric and Kotrel teaches orthorhombic niobium doped ZrOx is stable at atmospheric pressure and because Pissenberger teaches that orthorhombic niobium doped ZrO2 would be corrosion resistant, stable material at ambient conditions.
s 7, 8, 23-25, 31, 34 and 35 are rejected under 35 U.S.C. § 103 as being unpatentable over PGPub 2013/0122722 of a U.S. patent application for inventor Cissell et al. [hereinafter "Cissell"], further in view of Pissenberger, Kotrel, and Liao.
Cissell describes all of the features limiting scope of each claim. See, for example, the front-page figure (corresponding to FIG. 1), the Abstract, [0014], [0024], and [0035]-[0037]. 
With respect to claims 7, 8, 23, 24, and 34, see, for example, [0035] describing niobium doped tetragonal ZrO as the dielectric material, which is ferroelectric.
Cissell appears silent about using orthorhombic ZrO2 as the ferroelectric dielectric, which independent claims 7 and 8, and therefore the claims depending therefrom, are now amended to recite. The art however well recognizes the suitability and benefit of using orthorhombic ZrO2. See, for example, any of Pissenberger, Kotrel, and Liao.
Specifically, Pissenberger teaches that doping ZrO2 with niobia (Nb2O5, for example) stabilizes the high pressure orthorhombic phase at ambient conditions and yields corrosion resistant material (see, for example, the first paragraph in the left column of page 1580); Kotrel teaches that orthorhombic niobium doped ZrOx is atmospheric pressure stable (see, for example, [0049]); and Liao teaches the suitability of using niobium doped ZrOx, in orthorhombic form, as a ferroelectric dielectric material (see, for example, [0013]). 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Cissell so the orthorhombic niobium doped ZrOx is used instead of tetragonal niobium doped ZrOx because Pissenberger teaches that orthorhombic niobium doped 
With respect to claims 25 and 35, see, for example, Cissell, [0035]-[0036] describing niobium doped ZrO, possibly (since Cissell uses "may") being co-doped (along with niobium) with Ta, as the dielectric material (which would have a ferroelectric characteristic and is the same as the material claimed).
With respect to claim 31, See, for example, Cissell, FIG. 1 showing the niobium doped ZrO as the dielectric between two electrodes and forming a capacitor.
12.	Claim 26 is rejected under 35 U.S.C. § 103 as being unpatentable over Cissell, further in view of Pissenberger, Kotrel, and Liao. 
In In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003), the Federal Circuit court found "a prior art reference that disclose[d] a range encompassing a somewhat narrower claimed range … sufficient to establish a … case of obviousness." Similarly, in In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005), the Federal circuit found a claimed alloy obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges. See M.P.E.P. § 2144.05I.
Cissell (and therefore Cissell, as modified in view of Pissenberger, Kotrel, and Liao) teaches the content of niobium dopant to be 0 < Nb =< 10%, by weight of ZrO. See, for example, [0024].
Therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used the range pending claim 26 recites, .
13.	Claim 32 is rejected under 35 U.S.C. § 103 as being unpatentable over Cissell, in view of Pissenberger, Kotrel, and Liao, as applied to claim 7, above, further in view of U.S. Pat. No. 7,388,284 to "Basceri."
Cissell (as modified in view of Pissenberger, Kotrel, and Liao) describes using the capacitor in a dynamic RAM ("DRAM") circuit (see, for example, the Title in Cissell), but appears silent on describing the recited manner of arranging the capacitor, with respect to an FET transistor, in a DRAM. The art however well recognizes the recited manner to be a conventional and suitable arrangement to connect a capacitor and an FET in a DRAM. See, for example, Basceri. 
Specifically, Basceri teaches how to improve on a conventional DRAM capacitor and FET arrangement, wherein the capacitor 14 is connected the drain of an FET 12 (having a gate between the source and a gate), by improving on the capacitor 14 by the inventive, high-k capacitor 100. See, for example, FIGs. 1 and 6, and the text describing the figures, wherein both FIGs. 1 and 6 expressly show the FET 12 of the DRAM having a source and drain, wherein the gate electrode is between the source and drain and the capacitor 14/100 is electrically connected to the drain.
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used the capacitor, which Cissell teaches to be in DRAM setting, to be connected in the art recognized conventional arrangement of an FET having a source, drain, and a gate, wherein the gate electrode is between the source and drain and the capacitor is electrically connected to the drain, as taught by Basceri to be a conventional, suitable implementation of a DRAM memory circuit. 
s 29 and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over PGPUB US 2006/0113605 to "Currie" and U.S. Pat. No. 7259434 to Ahn et al. [hereinafter "Ahn"],  further in view of Cissell, Pissenberger, Kotrel, and Liao, and U.S. Pat. No. 8,832,624 to Shroff et al. [hereinafter "Shroff"]. 
Currie describes an FET wherein the gate dielectric 220a is a dielectric metal oxide (including ZrO2, for example; see [0071], for example) that directly contacts the substrate 130 and is between source and drain regions 260. See, for example, FIG. 5. Currie teaches the dielectric constant gate dielectric being equivalently being ZrO or TaO. See, for example, [00 71] and [0143].
Currie however appears silent on whether to implement the gate dielectric using Nb doped ZrOx that is orthorhombic, as now recited in claims 29 and 30. 
And Ahn describes (see, for example, FIG. 1) an FET 100 wherein the gate dielectric 140 is a dielectric metal oxide (including ZrO2, for example; see column 8, line 55 to column 9, line 2) that directly contacts the substrate 110 and is between source 120 and drain 130 regions. Ahn teaches using ZrO2 desirably results in thinner gate oxide in part because of the higher dielectric constant of ZrO2. See, for example, column 1, line 49, to column 2, line 23, and column 8, line 55 to column 9, line 2.
And Cissell (see, for example, [0005], [0006] and [0035]) in view Pissenberger, Kotrel, and Liao (as described in the rejection of claims 7 and 8), teaches that using Nb doped ZrO2 that is orthorhombic would be corrosion resistant, stable material at ambient conditions, stable at atmospheric pressure, and suitable for use as ferroelectric dielectric. Cissell, moreover, teaches that Nb doped ZrOx would have a dielectric constant higher than that of ZrOx (see, for example, Cissell, [0005], [0006] and [0035]).
Therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the ZrOx gate dielectric Ahn or . 
15.	Claims 36 and 39 are rejected under 35 U.S.C. § 103 as being unpatentable over Cissell, in view of Pissenberger, Kotrel, and Liao, as applied to claims 8 and 7, respectively, above, further in view of PGPub US 2006/0051978 to "Li."
For the sake of argument only, and in the interest of compact prosecution, if Cissell (as modified in view of Pissenberger, Kotrel, and Liao) is deemed to fail to describe using ZrCl.sub.4 as the precursor for forming the ZrO, then the art well recognizes that ZrCl.sub.4 is a suitable precursor. See, for example, Lee, [0025].
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified Cissell (as modified in view of Pissenberger, Kotrel, and Liao) by using the prior art disclosed suitable precursor ZrCl.sub.4 to form the ZrO, as taught suitable by Li. 
Double Patenting Rejections of the Claims
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer complying with 37 CFR § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney, or agent, of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based "eTerminal Disclaimer" may be filled out completely online using web-screens. An "eTerminal Disclaimer" is auto-processed and immediately approved upon submission if it meets all requirements.
For more information about "eTerminal Disclaimers," please see: www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
-17.	Claims 7, 8, 23-26, 29-32, 34-36, and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Pat. No. 10,319,426 to inventors Liao et al. [hereinafter "Liao"].
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of Liao render obvious claims of this 
For example, with respect to claim 7 and 8 of this application, claim 5 of Liao recites:
A semiconductor structure, comprising: an electrode; another electrode; and a ferroelectric material between the electrode and the another electrode and comprising an oxide of at least one of hafnium and zirconium, the oxide doped with bismuth, wherein the ferroelectric material further comprises magnesium and comprises between about 0.3 part and about 10.0 parts of bismuth and magnesium for every about 100 parts of hafnium and zirconium[,] wherein the ferroelectric material further comprises at least one of yttrium, strontium, niobium, tantalum, lanthanum, gadolinium, vanadium, phosphorus, potassium, scandium, ruthenium, selenium, calcium, barium, aluminum, arsenic, indium, and silicon. 
Claim 5 of Liao, therefore, describes all of the features of claims 7 and 8, but is silent on whether the ferro-electric material is implemented as orthorhombic.
In view of Cissell, Pissenberger and Kotrel (as explained supra, for example, in the prior art rejection of the claims), however, a PHAOSITA would know and be motivated to have the material comprise niobium doped ZrOx, which is in orthorhombic structure because of the higher dielectric constant (as taught by Cissell) and because orthorhombic niobium doped ZrOx is atmospheric pressure stable. See, for example, Kotrel, [0049], and because doping ZrO2 with niobia (Nb2O5, for example) stabilizes the high pressure orthorhombic phase at ambient conditions and yields corrosion resistant material (as taught by Pissenberger in the first paragraph in the left column of page 1580). 

Applicant may overcome such a rejection by filing a terminal disclaimer. See In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).
Response to Arguments
18.	The contentions in the 7/15/2021 Response [hereinafter "7/15" Response"] have been fully considered. The contentions, however, are moot in view of the new rejections, explained above, showing the claims to be unpatentable.
Accordingly, rejecting the claims as being unpatentable is proper and maintained. 
The 7/15/2021 Affidavit by Pandey has been considered and not found persuasive.
Notwithstanding points 3-6, inaccurate statements in at least point 14 and onwards result in the presented affidavit failing to persuade that the claims are allowable over the prior art references. 
Specifically, the statements in points 14, and further, show an unfamiliarity with the terminology used in physics of dielectrics, dielectric constant, and ferroelectrics, and the statements the affidavit presents are erroneous from a physics point of view. 

Having a high dielectric constant has to do with spontaneous polarization (polarizability) of the molecules forming the material.
Point 14 is a topical, general statement lacking persuasive value. The assertion "[ZrO] doped materials may exhibit dielectric properties or ferroelectric properties depending upon … " is not accurate because, as explained above, being a dielectric is NOT exclusive of being a ferroelectric, and certainly not for ZrO materials, which are a dielectric and may or may not have high/pronounced ferroelectric characteristic.
Point 15 is inaccurate since ZrO is a dielectric and it may or may not have high/pronounced ferroelectric characteristic, as explained supra with respect to point 14.
Point 16 is also inaccurate since the relevant point is whether a person of ordinary skill in the art would be motivated to modify the teachings of Cissell in view of other prior art references.
The statement in point 17 ("Dielectric materials are electrically insulating and non-conducting materials that are polarized substantially proportionately to the applied external electric field (i.e., linear dielectrics) while ferroelectric materials exhibit a non-linear response to an external electric field and a spontaneous non-zero polarization after entrainment even after the electric filed 
The statement in point 18 ("However, the first dielectric layer 220a and the second dielectric layer 220b of Currie appear to be dielectric materials and would exhibit different properties than ferroelectric materials, such as ferroelectric materials having an orthorhombic crystalline structure," underlined herein for emphasis) with respect to Currie is misleading because in fact the Currie enumerated materials, which the affidavit reproduces and therefore recognizes, includes the material HfSiO2, which the application expressly recognizes as being ferro-electric and having orthorhombic phase. See, for example, [0007] of the PGPub corresponding to this application.
The statement in point 19 lacks any assertion, and instead merely purports to state what the prior art reference Li on describes. It is not persuasive because it fails to shed any light on why the prior art reference would not be relevant, especially since the rejection expressly states that Li is introduced for completion's sake that the claimed precursor of forming ZrOx is art recognized suitable material for acting as claimed. 
The statement in point 20 lacks persuasive value since it merely presents affiant's contention that "Basceri appears to be silent regarding a ferroelectric crystalline material having an orthorhombic crystalline phase. For example, the layer 101 of the dielectric material of Basceri appears to be a dielectric material." 
appears to be a dielectric material." Underlined by herein for emphasis.
The purpose of point 20 is unclear—and as such it, at minimum, detracts from the affidavit being persuasive. An affidavit by an applicant that contends a reference, which Applicant submitted as part of an IDS (which reference is a patent issued on an application assigned to the same assignee as this application), that: "the dielectric material [of a capacitor] appears to be a dielectric material" begs the question: what would a "dielectric" be if it weren't a "dielectric"? It begs the question: how could a capacitor described as including a material 101 between two electrodes 102a and 102b have the material 101 be anything other than a dielectric? It begs the question: why does the affiant qualify Basceri's description by "appears" when Basceri expressly refers, plural times, to layer 101 as "dielectric layer" (see, for example, column 4, line 9, describing "Next, a layer 101 of dielectric material … ")? 
The statement in point in 21 that "the combination of Cissell, Shroff, Currie, Li, and Basceri fails to teach or suggest a ferroelectric memory device including memory cells, each memory cell comprising a ferroelectric crystalline material having an orthorhombic crystalline structure disposed proximate at least one electrode, as recited in claim 7, as currently amended, or a similar element as recited in claim 8, as currently amended," is a conclusion about a legal subject matter the affiant has professed neither competence nor expertise in. 
At least in view of the above, the affidavit is not found persuasive.
Interview(s) Between a Final Rejection and Appeal
To ensure proper reply to this Final Action Examiner notes the option of having an interview, BEFORE responding to this Final Office Action. See M.P.E.P §§ 713.09 and 714.13 for guidelines on an interview between a final rejection and an appeal.
Between this Final Office Action and an Appeal, Examiner may grant one, 30-minute interview to place the application in condition for allowance or to resolve issues prior to appeal. Examiner, however will NOT grant an interview so Applicant merely restates arguments, already of record, or proposes new limitations that would require more than nominal reconsideration/search.
To determine whether Examiner would grant an interview at the present stage of this application's prosecution, an agenda of the interview should be emailed to the Examiner at hrayr.saydian@uspto.gov, the agenda including:
(1a) one proposed, draft claim, and a brief explanation of how the proposed claim distinguishes over the applied art and an explanation of how the proposed claim resolves non-art issues, if any; or 
(1b) a brief, but specific, argument for why unamended, rejected independent claim(s) are allowable, but not both 1a and 1b; and 
(2) several dates/times for the desired interview. 
If a proposed, draft claim is provided, then the e-mail requesting Examiner grant an interview SHOULD include reference(s), in the originally filed specification, providing evidence of written description support for the proposed, draft claim. 
CONCLUSION
THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814